Citation Nr: 1513045	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  13-14 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Veteran represented by:	Brett Buchanan, Agent


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from May 2004 to July 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota (RO). 

The Board reopened the Veteran's claim of entitlement to service connection for a right knee disorder in October 2014, and remanded that issue for further development.


FINDINGS OF FACT

1.  The Veteran is entitled to the presumption of soundness with regard to any right knee disorder, as no chronic right knee disorder was noted on his enlistment physical. 

2.  The evidence does not clearly and unmistakably show that the Veteran's right knee disorder was not aggravated during service.

3.  The Veteran's right knee disorder was present during service and has continued ever since.


CONCLUSION OF LAW

A right knee disorder was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the Veteran claimed that his current diagnosis of patellofemoral syndrome, right knee, was incurred during or aggravated by his brief period of military service.  To that end, the Court held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

Turning to the question of in-service disease or injury, the Board notes that a veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  

Here, the Veteran's December 2003 enlistment examination noted a prior surgery to the left knee, but found both knees "normal" following an examination.  No right knee defect was noted on the Veteran's enlistment physical.  As such, the presumption of soundness attaches to the Veteran's right knee.  

To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  VA must prove both prongs to rebut the presumption of soundness

Clear and unmistakable evidence is a more highly formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999).

The first step is determining whether the evidence shows that the Veteran's a right knee disorder clearly and unmistakably existed prior to his entry into service.

The Board notes that three medical opinions are of record which relate to this issue.  An August 2012 report from a physician with the Mayo Clinic indicated treatment for the Veteran's bilateral knees as a result of "twisting injuries" which occurred during his period of active service in 2004.  These injuries, per the provider, resulted in continued treatment and surgical procedures.

VA opinions of record, authored in October 2012 and December 2014, point to a September 2000 private medical report in which the right knee demonstrated an increased Q angle and a positive J sign with knee extension.  The Board notes that a disorder of the right knee was not diagnosed at that time, however each VA opinion found that these irregularities documented in September 2000 provided evidence that the Veteran's right knee disorder clearly and unmistakably existed prior to service.  As such, the first prong has been met to rebut the presumption of soundness.

However, VA must also prove the second prong by clear and unmistakable evidence.  The second step, showing by clear and unmistakable evidence that the disease or injury was not aggravated by service, requires showing either that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.

During the Veteran's period of active service, a May 2004 treatment report clearly indicated that the Veteran twisted his right knee.  The VA opinions of record, in finding that the Veteran's preexisting disorder was clearly and mistakably not aggravated during service, each failed to address this report in their respective rationales.  Recurrent pain was noted, and the December 2014 opinion noted that such complaints would represent the normal course of progression for the Veteran's patellofemoral syndrome.  As noted above, however, the private medical opinion linked the Veteran's current diagnosis to an in-service event.

Based on these conflicting reports, the Board does not believe that it can be said that the evidence clearly and unmistakably show that the condition was not aggravated.  Therefore, the presumption of soundness has not been rebutted.  

However, before the presumption of soundness is for application, there must be evidence that a disease or injury that was not noted upon entry to service manifested or was incurred in service.  See Holton v. Shinseki, 557 F.3d 1362, 1367 (Fed. Cir. 2009) (the presumption of soundness does not "relieve the Veteran of the burden of showing that [he] suffered from a disease or injury while in service"); Horn v. Shinseki, 25 Vet. App. 231, 236 (2012) ("In order to invoke the presumption of soundness, a claimant must show that he or she suffered from a disease or injury while in service.").  

In this case, the August 2012 private opinion satisfies this criterion, as it links the Veteran's current diagnosis of patellofemoral syndrome in his right knee to a documented, in-service right-knee twisting injury.  The Veteran has also reported that the symptoms of a right knee disorder have continued since service, and the evidence of record supports such an assertion, as medical reports (as well as the Veteran's claims for service connection for a right knee disorder) have persisted since 2004.  As such, because the presumption of soundness has not been rebutted during service, it is assumed for VA purposes that the a right knee disorder became symptomatic in service and has continued since.

Given this determination, the criteria for service connection have been met, and the Veteran's claim for service connection is granted.  In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error).  


ORDER

Service connection for a right knee disorder is granted.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


